Citation Nr: 1030564	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of left knee patellofemoral syndrome, rated as 
non-compensable prior to June 30, 2008.

2.  Evaluation of left knee patellofemoral syndrome, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman




INTRODUCTION

The Veteran had active service from September 1989 until August 
2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Oakland, California.

On review of the Veteran's previous claims before VA, the Board 
observes that in July 2005, the Veteran had sought service 
connection for several disabilities, including disabilities of 
the left knee and right shoulder.  In a rating decision of 
February 2006, service connection for the right shoulder was 
denied, and the Veteran appealed from that decision with the 
submission of a notice of disagreement in April 2006.  In 
November 2006 the Veteran elected to have his appeal processed by 
a Decision Review Officer (DRO).  In November 2007 a Statement of 
the Case was issued, granting in full the Veteran's appeal for 
service connection of a right shoulder disorder.  Accordingly the 
issue of entitlement to service connection for a right shoulder 
disorder is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

In the September 2006 rating decision on appeal the Veteran was 
granted service connection for his left knee patellofemoral 
syndrome, which was evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5257 for 
impairment of the knee.  In a rating decision of July 2008, the 
RO granted a 10 percent evaluation, effective June 30 2008, under 
the same Code.

DC 5257 contemplates ratings based on recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2009).   In 
granting the Veteran a 10 percent rating, the RO cited the 
Veteran's reported pain on lateral twisting of the knee, positive 
McMurray signs, as well as the Veteran's range of motion.  On 
remand, the Board seeks clarification in order to properly 
adjudicate the Veteran's claim.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca at 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2009).

After review, the Board finds that the Veteran's March 2009 VA 
examination is inadequate for rating purpose.  Specifically, the 
so-called Deluca factors were not addressed, and although the 
examiner did indicate that the Veteran experiences pain on 
motion, it was not stated where in his range of motion such pain 
began or the level of weakness in the joint.

Accordingly, the case is REMANDED for the following action:

1.  The RO must clarify the basis for the use 
of Diagnostic Code 5257.  If the rating is 
based on instability, the RO should cite to 
specific evidence of such instability.  The 
Board notes that if the RO continues to use 
DC 5257, the Board will assume that the use 
was intentional and that the rating was based 
on the actual presence subluxation or 
instability of the left knee.

2.  The Veteran is to be scheduled for a VA 
examination of his left knee.  The Veteran's 
claims file is to be made available to the 
examiner for review.  The examiner's report 
is to comply with, and fully address, the 
following:

Pursuant to DC 5258, does the Veteran have 
dislocated, semilunar cartilage, with 
frequent episodes of "locking," with 
pain and effusion in to the joint?

On range of motion, does the Veteran have 
pain on motion?  At what point does pain 
begin?  Does the Veteran have weakness?  
To what extent, if any, does the Veteran 
have weakness or excess fatigability, or 
incoordination?  If there is no weakness, 
excess fatigability, incoordination, 
subluxation, or instability, such fact 
must be noted in the record,

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


